Opinion by
Rice, P. J.,
It was held in Fowler’s Appeal, 87 Pa. 449, that where a debtor conveyed all his real estate with intent to defraud his creditors, and then died insolvent, a court of equity had jurisdiction upon a bill filed by certain of the creditors intended to be defrauded to decree the conveyance to be null and void as to such creditors; to decree a sale of the land in satisfaction of the claims unless they should be paid within a specified time; and to enjoin the fraudulent vendee from conveying the land in the mean time. This decision was followed in Houseman v. Grossman, 177 Pa. 453, the only difference between the two cases being that in the latter case the creditor had brought suit for her claim and obtained judgment against the estate of the deceased debtor. In the case at bar, the fraudulent conveyance was made after the creditor had begun his action at law and before he could obtain a verdict. After verdict the debtor applied for a new trial, and before the rule could be disposed of died. The rule was subsequently discharged. The only point, therefore, in which this case is distinguishable from Fowler’s Appeal is in the fact that the creditor had established lfis claim by a verdict in an action at law in the lifetime of the *518debtor, but before he could obtain judgment the debtor died. This fact is favorable, rather than the contrary, to the jurisdiction of equity in the present case, for it removes the objection very streriuously insisted upon in Fowler’s Appeal that the debt had not been judicially ascertained in an action at law. In view of these decisions we need not enter into any extended discussion of the general jurisdiction of courts of equity to set aside fraudulent conveyances. Unquestionably they have jurisdiction. The statute gives it and it will not be ousted unless the remedy at law is plain, adequate and complete. Equitable' jurisdiction does not depend on the want of a common-law remedy, but may be sustained on the ground that the latter is not full and adequate: Johnston v. Price, 172 Pa. 427, and cases there cited; Mortland v. Mortland, 151 Pa. 593. We need not go outside the cases first cited for authority for the proposition, that, however it might be if the debtor were living, and could be served with process, equity furnishes an appropriate remedy for such a case as this, assuming the facts to be as stated in the bill. This is all we are called upon to decide at this time. The amended equity rules provide: “All defenses in equity cases shall be made by answer or demurrer. All issues of fact must be by answer.”
The defendant answered denying the allegations of fraud contained in the bill; issue was joined upon her answer, and the case was partly tried, but, so far as the record shows, the plaintiff had not rested his case. The defendant then moved to dismiss the bill upon the ground “ that the plaintiff here has a remedy at law, and a bill in equity will not lie.” The motion was allowed and a decree entered dismissing the bill without any findings of fact whatever, or any finding of law, except that there was a full and adequate remedy at law. If the case were one clearly not cognizable in equity this summary mode of disposing of it might not have been erroneous, although it would have been more satisfactory if the court had stated, even briefly, the reasons for its conclusion. See Fitzsimmons v. Robb, 173 Pa. 645. But the case was not of that character, and having been brought to trial on the issues of fact should have been allowed to proceed until the proofs were all in. See Adams’s Appeal, 113 Pa. 449, Evans v. Goodwin, 132 Pa. 136, Searight v. Bank, 162 Pa. 504, Shillito v. Shillito, 160 Pa. 167.
*519The decree is reversed, the bill is reinstated and the record is remitted for further proceedings in accordance with the practice in equity; the costs to abide the final determination of the case. ■'